Citation Nr: 9915508	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected amputation of the right (major) little finger, 
currently evaluated as 20 percent disabling, to include 
increased compensation benefits based on loss of use of the 
right hand.  

2.  Entitlement to a higher initial rating for service-
connected frostbite of both feet.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.  In July 1994, the 
RO denied the claim of service connection for loss of use of 
right hand secondary to service-connected disability and the 
claim for an increased (compensable) evaluation for service-
connected little finger injury of the right hand.  A notice 
of disagreement was submitted in January 1995.  In March 
1995, a statement of the case was issued and the veteran 
submitted a substantive appeal.  By a rating action in 
January 1997, a compensable rating of 20 percent was assigned 
for the right little finger disability.  Although the RO 
framed the issues related to the right hand disability as 
entitlement to an increased rating for the disability and 
entitlement to service connection for loss of use of the 
right hand, the Board has construed the issue as stated on 
the first page of this Remand.  

Due to the veteran's change in residence, this case was 
transferred to the RO in South Carolina, which now has 
jurisdiction.  

By a rating action in August 1997, service connection for 
frostbite of the feet was established and rated as 
noncompensable.  In November 1997, the veteran submitted a 
notice of disagreement with the assigned rating, and a 
statement of the case was issued that December.  A 
substantive appeal was received in April 1998, and a personal 
hearing was conducted that September.  By a rating decision 
in September 1998, the RO increased the rating to 10 percent 
disabling for bilateral frostbite residuals, effective from 
June 23, 1997, and, pursuant to revised rating criteria, 
10 percent ratings for residuals of frostbite of each foot 
were assigned, effective from January 12, 1998.  As a 10 
percent rating for each foot is not the maximum available for 
the disability, the appeal continues, despite the RO's 
October 1998 statement to the contrary.  AB v. Brown, 
6 Vet. App. 35 (1993).


REMAND

The Board notes that the February 1998 VA examiner seemed to 
indicate that the veteran's tinea pedis, for which service 
connection has not been established, might be related to his 
service-connected residuals of frostbite of both feet.  
Further, it is unclear which of the reported symptoms and 
clinical findings are attributable to residuals of frostbite 
and which are due to tinea pedis.  The Board considers those 
issues to be inextricably intertwined.  An additional medical 
opinion to clarify these points would be helpful.  

Concerning the residuals of an amputation of the little 
finger of the right (major) hand, the maximum schedular 
evaluation available has been assigned.  That disability is 
rated under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5156 (1998), which provides for a maximum evaluation of 
20 percent for little finger (major) amputation with 
metacarpal resection (more than one-half of the bone lost).  
Here, the veteran essentially contends that the right little 
finger amputation is productive of or comparable to the loss 
of use of the right hand.  

In the August 1997 rating decision, the RO declined to submit 
the case to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating, 
stating that there were no exceptional factors or 
circumstances associated with the veteran's disablement.  
Although such a determination was made, the Board points out 
that the last comprehensive VA examination for the disability 
was conducted in October 1993, prior to the amputation of the 
veteran's right little finger in 1997.  Although the report 
of a VA occupational therapist in July 1997 is of record, the 
veteran has not been afforded a VA compensation examination 
of his hand disability by a physician for several years.  
Therefore, current medical findings related to the degree of 
disability, including impairment of gross and fine motor 
movements of the other digits of the right hand and the 
relationship of any such impairment to the service-connected 
disability, as well as an assessment of the alleged loss of 
use of the right hand, should be obtained and reviewed.  
Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, in developing the case, it is essential to obtain 
medical findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The Board notes that the February 1995 statement of the case 
provided the veteran with the legal criteria for determining 
loss of use of a hand for purposes of special monthly 
compensation.  Upon completion of the requested development 
of the record, the RO should again consider whether an award 
of special monthly compensation is warranted, as well as the 
veteran's entitlement to a higher rating, on any basis, for 
the right hand disability.  

Further, if there are any current VA or private treatment 
records related to the veteran's service-connected right hand 
disability, they should be secured and associated with the 
claims folder.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain up-to-date VA and non-
VA records regarding treatment or examination 
of the veteran's right little finger amputation 
residuals and residuals of frostbite or tinea 
pedis of the feet.  Non-VA records should be 
requested upon obtaining any necessary release.  
Once obtained, the RO should associate those 
records with the claims folder.

2.  The veteran should be scheduled for VA 
orthopedic and skin examinations to determine 
the nature and extent of his right little 
finger amputation disability and residuals of 
frostbite and tinea pedis of the feet.  The 
claims folder must be made available to the 
examiners for review in conjunction with their 
examinations, and the examiners should 
acknowledge such review in their examination 
reports.  Such tests as the examining 
physicians deem necessary should be performed.  

The orthopedic examiner should specifically 
address whether the residuals of the little 
finger amputation have resulted in impairment 
of function of the other digits of the right 
hand and whether there is actual remaining 
function of the hand, such as grasping, 
manipulation, etc., which could be accomplished 
equally well by an amputation stump with 
prosthesis.  Specifically, the examiner should 
comment on whether the service-connected 
residuals of amputation of the right little 
finger have resulted in effective loss of use 
of the right hand.  In this regard, the 
examiner should consider the effect of any 
pain, particularly on movement, as well as 
weakened movement, excess fatigability, and 
incoordination in making the assessment.  

The skin examiner should be requested to 
distinguish, to the extent possible, the 
symptoms and clinical findings that are 
attributable to residuals of frostbite of the 
feet from those attributable to tinea pedis.  
In addition, the examiner should be requested 
to provide an opinion as to whether it is at 
least as likely as not that any tinea pedis 
found is a residual of the service-connected 
frostbite of both feet.  In this regard, the 
examiner's attention is drawn to the report and 
comments by the February 1998 VA dermatological 
examiner.  

The opinions of both examiners should be 
supported by reference to pertinent evidence in 
the record.  

3.  The RO should then again adjudicate the 
claim for an increased rating for service-
connected residuals of a right (major) little 
finger amputation, including pursuant to 
38 C.F.R. §§ 3.321(b) and 3.350, and for a 
greater rating for residuals of frostbite of 
both feet.  In regard to the residuals of 
frostbite, the RO should consider the holding 
of the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999), concerning staged ratings.  If 
any determination remains adverse to the 
veteran, he and his accredited representative 
should be provided a supplemental statement of 
the case that includes a summary of additional 
evidence obtained, any additional applicable 
laws and regulations, and the reasons for the 
decision.  The veteran and his representative 
should be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

